ICJ_094_LandMaritimeBoundary_CMR_NGA_1996-03-15_ORD_01_NA_02_EN.txt. 28

DECLARATION OF JUDGE SHAHABUDDEEN

The Order made by the Court today should help to maintain friendly
relations between two fraternal and neighbouring States. I have voted for
paragraphs 1, 2, 4 and 5 of the dispositif. If I thought that there was a
sound juridical basis for paragraph 3 of the dispositif, 1 should have
voted for this also. However, J do not think there is such a basis.

A provisional measure should be framed in self-executing terms, in the
sense that it should contain all the legal elements required for its inter-
pretation and application. In the case of a provisional measure limiting
the movement of armed forces, an essential element is the prescription of
a clear physical benchmark, in the nature of a stipulation of positions or
lines in relation to which it could be easily determined whether the
required limitation has been observed. For the reasons alluded to in para-
graph 38 of the Court’s Order, the evidence has not permitted the Court
to identify such a benchmark. A related problem confronted the Cham-
ber in the Frontier Dispute case, but there an alternative solution was
available (Provisional Measures, I.C.J. Reports 1986, pp. 10-11, para. 27,
and p. 12, para. 32 (1) (D)). No similar alternative solution is available
here.

In the result, a provisional measure limiting the movement of armed
forces will not serve the intended purpose of avoiding conflict in the area.
On the contrary, it may provide a basis for a fresh dispute, in that, in the
circumstances of this case, there could be argument between the Parties
as to what position or positions each occupied prior to 3 February 1996.

In this situation, it seemed to me that the provisional measure pre-
scribed in paragraph 2 of the dispositif, for which I voted, was as much as
the Court could usefully indicate, that measure being directed to requir-
ing both Parties to observe the agreement reached by their Ministers of
Foreign Affairs on 17 February 1996 for the cessation of all hostilities in
the Bakassi Peninsula. The observance of this requirement should yield
much of the practical effect which would have been achieved by an
adequately constructed provisional measure limiting the movement of the
armed forces of the Parties.

(Signed) Mohamed SHAHABUDDEEN.

19
